501 F.2d 992
Robert J. SCARPA, Petitioner-Appellant,v.U.S. BOARD OF PAROLE and Walter Dunbar, Chairman et al.,Respondents-Appellees.
No. 71-1602.
United States Court of Appeals, Fifth Circuit.
Nov. 30, 1973.*Determination as to publication of this order was subsequently made onSeptember 13, 1974.

Robert J. Scarpa, pro se; Professor Donald Wilkes, Jr., University of Georgia School of Law, Athens, Ga., for petitioner-appellant.
John W. Stokes, Jr., U.S. Atty., Richard H. Still, Jr., Asst. U.S. Atty., Atlanta, Ga., George S. Kopp, Jerome M. Feit, Attys., Crim.  Div., Dept. of Justice, Washington, D.C., for respondents-Appellees.
Before BROWN, Chief Judge, and TUTTLE, WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, RONEY and GEE, Circuit Judges.

BY THE COURT:

1
The Supreme Court of the United States having vacated the judgment of this Court and remanded the cause to this Court for consideration of the question of mootness, 414 U.S. 809, 94 S. Ct. 79, 38 L. Ed. 2d 44, and appellant having filed a motion suggesting that this cause is now moot because appellant was granted a parole effective October 29, 1973.


2
On further consideration whereof, it is now ordered and adjudged by this Court that the order of the District Court dated February 17, 1971 dismissing appellant's complaint for failure to state a claim is hereby vacated, and this cause is remanded to the District Court with directions to enter an order dismissing appellant's complaint as moot.


3
*This order was initially issued in typewritten form without publication.